COOPER V. PRESLEY



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-03-278-CV





IRMA NELL COOPER	APPELLANT



V.



EDWIN EUGENE (SKIP) PRESLEY	APPELLEE



------------



FROM THE 360
TH
 DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On October 3, 2003, we notified appellant, in accordance with rule of appellate procedure
 42.3, that this court may not have jurisdiction over this appeal because it appears the notice of appeal was not timely filed.  We stated that the appeal would be dismissed for want of jurisdiction unless appellant or any party desiring to continue the appeal filed with the court within ten days a response showing grounds for continuing the appeal.

Appellant’s response to our jurisdiction letter does not state sufficient grounds for continuing the appeal.
(footnote: 2)  Accordingly, we dismiss the appeal for want of jurisdiction.  
See
 T
EX
. R. A
PP
. P. 42.3(a), 43.2(f). 



PER CURIAM



PANEL D:	LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.

DELIVERED: December 18, 2003

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:On October 15, 2003, appellant filed a motion to extend time to perfect appeal and motion for reversible error and reinstatement.  We deny both motions.